TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00593-CV


Isela Moreno, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-FM-11-000731, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


O R D E R


PER CURIAM
	Appellant Isela Moreno filed her notice of appeal on October 4 2011.  The appellate
record was complete on March 5, 2012, and the Court extended the time for filing appellant's brief
to March 26, 2012.  On March 26, 2012, appellant's counsel filed a motion seeking an extension of
time to file the brief until April 16, 2012.
	Recent amendments to the rules of judicial administration accelerate the final
disposition of appeals from suits for termination of the parent-child relationship.  See Tex. R. Jud.
Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
(providing 180 days for court's final disposition).  Accordingly, we grant the motion for extension
of time and order counsel to file appellant's brief no later than April 16, 2012.  If the brief is not filed
by that date, counsel may be required to show cause why he should not be held in contempt of court.

 It is ordered on April 5, 2012.


Before Chief Justice Jones, Justices Pemberton and Rose